Citation Nr: 0824065	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  02-13 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to eligibility for VA compensation and pension benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The appellant served in the United Stated Marine Corps from 
June 1968 to October 1969, to include combat duty in Vietnam.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  A Board decision, dated in October 2003, 
denied the appellant' eligibility to VA benefits.  An order 
from the U.S. Court of Appeals for Veterans Claims (Court), 
dated in February 2007, vacated and remanded the Board's 
decision.  This remand serves to effectuate the Court's 
directed development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The matter of whether the character of the appellant's 
discharge is a bar to eligibility for VA compensation and 
pension benefits was adjudicated by the Board in an October 
2003 decision, which has since been vacated and remanded by 
the United States Court of Appeals for Veterans Claims 
(Court).  The appellant served in the Marine Corps between 
1968 and 1969, and participated in combat in Vietnam.  He 
elected to receive a discharge under conditions other than 
honorable in lieu of being court-martialed for various 
infractions, including being absent without leave, sleeping 
on sentry duty, and possession of marijuana.  This claim 
arises from when the appellant had applied for VA pension, 
but was denied by the RO and the Board on the basis that his 
discharge was considered dishonorable, and that a subsequent 
upgrade to the discharge (to a discharge "under honorable 
conditions") by the Department of Defense special discharge 
review board did not remove a bar to benefits.  See 38 C.F.R. 
§ 3.12.  The Board, while conceding that the RO failed to 
provide Veterans Claims Assistance Act of 2000 (VCAA) notice, 
determined that since the veteran's claim that his discharge 
was not a bar to eligibility for VA compensation and pension 
benefits must be denied as a matter of law, there was no duty 
to provide such notice.   

Essentially, the Court noted that the case was not, as the 
Board had stated, a matter of law in its entirety.  
Specifically, the Court noted that the Board had referenced 
the language in 38 U.S.C.A. § 5303(b) and 38 C.F.R. 
§ 3.12(b), which, while stating that eligibility for VA 
benefits depends on a discharge that is "other than 
dishonorable," also includes an exception if the veteran was 
"insane" at the time of the offense causing the discharge.  
See 38 C.F.R. § 3.12.  

While the appellant never raised an issue of insanity before 
the Board (his argument resting chiefly on the fact that his 
discharge was updated after separation), the Board did 
passively note that there was no evidence of "insanity" in 
service in the issuance of its decision.  The Court 
determined that the finding that the appellant was not insane 
was factual in nature.  That is, since the Board discussed a 
lack of evidence surrounding the finding, it had essentially 
made a factual ruling without affording the appellant 
appropriate notice under the VCAA.  

In view of the foregoing, the case has been returned to Board 
so that proper notice can be dispatched to the appellant.  
The appellant is to be informed of the requirements set forth 
in 38 C.F.R. § 3.12(b) regarding the characterization of 
discharge and the "insanity" exception, to include being 
notified of his ability to supplement the record with any 
evidence which would serve to show mental unfitness at the 
time of the commission of his in-service offenses which led 
to discharge (shown in the record as sleeping on sentry duty, 
possession of marijuana, and being absent without leave).  

The Board also finds that, as the Court ordered the Board to 
provide reasons and bases for any finding that the veteran 
was not insane during the period of time in question, the RO 
must obtain any service medical records that may be 
available.  See 38 C.F.R. § 3.159(c)(2) (which states that as 
many requests as are necessary will be made in order to 
obtain all relevant records from a Federal department or 
agency, to include service medical records).  The RO must 
also provide the appellant with an opportunity to identify or 
submit evidence of his psychiatric status during or after 
service that may be available.  Any pertinent evidence that 
is identified must be secured.



Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  The appellant 
is to be notified of the requirements for 
eligibility to VA compensation and pension 
benefits, to include the provisions of 
38 C.F.R. § 3.12 regarding character of 
discharge and exceptions available due to 
"insanity" at the time of the offenses 
leading to discharge.  The appellant 
should submit any evidence in his 
possession which may help substantiate 
that he was not mentally fit at the time 
of discharge under less than honorable 
conditions. 

2.  The RO must contact the National 
Personnel Records Center and any other 
appropriate records depository to obtain 
any service medical records of the 
appellant that may be available and 
associate them with the claims file.  If 
no records are available, it must be so 
stated, in writing, for inclusion in the 
claims folder.

3.  The RO must contact the appellant and 
ask him to provide any information 
regarding his psychiatric status during or 
after service, to include any relevant VA 
or nonVA psychiatric evaluation or 
treatment records that may be available. 

4.  After the development requested above 
has been completed to the extent possible, 
the RO must determine if any additional 
development is warranted, to include 
providing a psychiatric examination and/or 
psychiatric opinion.  Therafter, the RO 
must re-adjudicate the appellant's claim.  
If the benefit sought on appeal is denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




